                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


    JASON STREET,                                     )
                                                      )
                          Plaintiff,                  )
                                                      )
    vs.                                               )   Case No. 17-CV-334-SMY-MAB
                                                      )
    DENNIS ELS, ALLAN BRUMMEL,                        )
    ALFONSO DAVID, MS. LECRONE,                       )
    KAREN SMOOT, K. SEIP, JEFFREY                     )
    DENNISON, SHERRY BENTON, and                      )
    WEXFORD HEALTH SOURCES, INC.,                     )
                                                      )
                          Defendants.                 )


                              MEMORANDUM AND ORDER
YANDLE, District Judge

          This matter is before the Court on the Report and Recommendation (“Report”) of United

States Magistrate Judge Stephen Williams (Doc. 124), recommending that the Motion for

Summary Judgment for Failure to Exhaust Administrative Remedies filed by Defendants LeCrone,

David, and Wexford Health Sources, Inc. (Docs. 64 and 122) 1. Plaintiff filed a timely objection

(Doc. 137).      For the following reasons, Judge Williams’ Report and Recommendation is

ADOPTED.

                                              Background

          Plaintiff Jason Street, an inmate who is currently incarcerated at Shawnee Correctional

Center (“Shawnee”), brings the instant civil rights action pursuant to 42 U.S.C. § 1983 (Doc. 1).

Plaintiff alleges that he has been denied adequate medical care at Shawnee for more than two years


1
  Judge Williams denied the Motion with respect to Defendant Brummel and also denied the Motion for Summary
Judgment filed by Defendant El (Doc. 85). No objections have been filed by Defendants Brummel and El.
Accordingly, Defendant’s Motion (Doc. 64) is DENIED with respect to Defendant Brummel and Defendant El’s
Motion for Summary Judgment (Doc. 85) are DENIED.
for progressive vision loss associated with a right eye cataract, glaucoma, and keratoconus.

Following threshold review, Plaintiff was allowed to proceed on the following claims:

       Count 1:        An Eighth Amendment deliberate indifference to medical needs
                       claim against Doctor Els for denying Plaintiff adequate medical
                       treatment for his right eye cataract and glaucoma in January 2015.

       Count 2:        An Eighth Amendment deliberate indifference to medical needs
                       claim against Doctors Brummel and David for ignoring the
                       recommendation for a corneal transplant and for instead referring
                       Plaintiff for contact lenses beginning in March 2016.

       Count 3:        An Eighth Amendment deliberate indifference to medical needs
                       claim against the grievance officials (LeCrone, Smoot, Dennison,
                       Benton, and Seip) for turning a blind eye to Plaintiff’s letters and
                       grievances seeking treatment of his cataract, glaucoma, and
                       keratoconus.

       Count 4:        An Eighth Amendment deliberate indifference to medical needs
                       claim against Wexford for instituting a policy that prohibits any
                       prisoner with “one good eye” from obtaining necessary eye surgery,
                       resulting in the denial of adequate medical care to Plaintiff.

Defendants David, LeCrone, Brummel, Wexford (Doc. 64) and Els (Doc. 85) moved for summary

judgment, claiming Plaintiff failed to exhaust his administrative remedies prior to filing suit.

       Pursuant to Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008), Judge Williams conducted an

evidentiary hearing on Defendants' motions during which he examined three grievances Plaintiff

filed related to the events subject to this lawsuit: grievances dated February 26, 2016, April 8,

2016, and December 19, 2016. Following the hearing, Judge Williams issued the Report currently

before the Court, setting forth the nature of the evidence presented by the parties on the issue of

exhaustion, the applicable law, the requirements of the administrative process, and his conclusions.

Specifically, Judge Williams found that Plaintiff properly exhausted the February 26, 2016

grievance against Defendants Brummel and Els, but that Plaintiff failed to exhaust his

administrative remedies as to the other grievances. As a result, Judge Williams recommended that

Plaintiff’s claims against Defendants David, Lecrone and Wexford be dismissed for failure to

                                             Page 2 of 5
exhaust administrative remedies.

                                             Discussion

       Because a timely objection was filed, the undersigned must undertake a de novo review of

the Report. 28 U.S.C. § 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-LR 73.1(b); see also Govas

v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). De novo review requires the Court to “give fresh

consideration to those issues to which specific objections have been made” and to make a decision

“based on an independent review of the evidence and arguments without giving any presumptive

weight to the magistrate judge’s conclusion.” Mendez v. Republic Bank, 725 F.3d 651, 661 (7th

Cir. 2013). The Court “may accept, reject or modify the magistrate judge’s recommended

decision.” Id.

       For his objection to Judge Williams’ Report, Plaintiff generally reiterates the arguments

made at the Pavey hearing and in his previous filings. Specifically, Plaintiff claims that he never

received his April 8, 2016 and December 19, 2016 grievances back from his counselor, and argues

that it was his counselor’s responsibility to transfer the grievance to the next level.

       The Prison Litigation Reform Act requires prisoners to exhaust all available administrative

remedies before filing suit. 42 U.S.C. § 1997e(a). Proper exhaustion requires that inmates file

complaints and appeals in the place, at the time, and in the manner the prison’s administrative rules

require. Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). Under the procedures set

forth in the Illinois Administrative Code, an inmate must first attempt to resolve a complaint

informally with his counselor. Ill. Admin. Code Tit. 20, § 504.810(a). If the complaint is not

resolved, the inmate may file a grievance within 60 days after the discovery of the incident,

occurrence, or problem that gives rise to the grievance. § 504.810(b) (emphasis added).

       Contrary to Plaintiff’s assertion, it was his responsibility – not his counselor’s – to transfer

the grievance. Moreover, although Plaintiff alleges that he never received responses from his

                                              Page 3 of 5
counselor regarding either grievance, Judge Williams did not find Plaintiff's allegations credible.

During Pavey hearings, Magistrate judges stand in the best position to assess a witness’s credibility

because they have the opportunity “to observe the verbal and nonverbal behavior of the witnesses

. . . [including their] reactions and responses to the interrogatories, their facial expressions,

attitudes, tone of voice, eye contact, posture and body movements.” Kraushaar v. Flanigan, 45

F.3d 1040, 1052-53 (7th Cir. 1995). Here, Judge Williams assessed the credibility of Plaintiff’s

testimony and found it lacking. The Court finds no basis in the record to second-guess Judge

Williams’ credibility determinations. Goffman v. Gross, 59 F.3d 668, 671 (7th Cir. 1995) (“The

district court is not required to conduct another hearing to review the magistrate judge’s findings

or credibility determinations”).

       After thoroughly reviewing the record before it, the Court finds that despite receiving

responses from his counselor, Plaintiff did not pursue either the April 8, 2016 or December 19,

2016 grievances through the remainder of the grievance process. Therefore, the grievances did

not exhaust Plaintiff’s administrative remedies as to his claims against Defendants David,

LeCrone, and Wexford.

       After thoroughly reviewing the record before it, the Court finds Judge Williams’ factual

findings and analysis to be thorough and accurate and adopts his Report and Recommendation in

its entirety (Doc. 124). Despite receiving responses from his counselor, Plaintiff did not pursue

either the April 8, 2016 or December 19, 2016 grievances through the remainder of the grievance

process. Therefore, the grievances did not exhaust Plaintiff’s administrative remedies as to his

claims against Defendants David, LeCrone, and Wexford.

         Accordingly, Defendants’ Motion for Summary Judgment (Docs. 64 and 122) is

GRANTED in part. Plaintiff’s claims against Defendants David, Lecrone, and Wexford Health



                                             Page 4 of 5
Sources, Inc. are DISMISSED without prejudice for failure to exhaust administrative remedies.

Plaintiff shall proceed on his claims against Defendants Brummer and El.

       IT IS SO ORDERED.

       DATED: February 27, 2019
                                                   s/ Staci M. Yandle
                                                   STACI M. YANDLE
                                                   United States District Judge




                                          Page 5 of 5
